United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-3624
                      ___________________________

                                  Leonard Noble

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Gunner Delay, Prosecuting Attorney, Sebastian County; Daniel Shue, Deputy
                   Prosecuting Attorney, Sebastian County

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Western District of Arkansas - Ft. Smith
                                ____________

                            Submitted: July 7, 2016
                             Filed: July 14, 2016
                                [Unpublished]
                                ____________

Before COLLOTON, GRUENDER, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.
       Leonard Noble appeals after the district court1 dismissed his 42 U.S.C. § 1983
complaint and denied his discovery-related motion. After careful review, we conclude
that the dismissal was proper, see Gunter v. Farmers Ins. Co., 736 F.3d 768, 771 (8th
Cir. 2013) (grant of motion to dismiss for failure to state claim is reviewed de novo),
and that Noble was appropriately denied an opportunity to conduct discovery, see
Steinbuch v. Cutler, 518 F.3d 580, 591 (8th Cir. 2008) (court did not abuse its
discretion by refusing to allow discovery where complaint lacked sufficient
allegations to state claim). The judgment is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas, adopting the report and recommendations of the
Honorable Mark E. Ford, United States Magistrate Judge for the Western District of
Arkansas.

                                         -2-